The opinion of the court was delivered by
Barrett, J.
The bill of exceptions shows the case upon which this court is to pass judgment. That, and what is made part thereof by reference, is before the court, and nothing else. Consequently the motion to dismiss for want of jurisdiction in the County Court, shown by the docket to have been made and pássed upon and excepted to, is not before us, for nothing of that matter is shown by the bill of exceptions. Nevertheless, as that question of jurisdiction has been presented and argued, we, de bene esse, have considered it, and hold that the motion was properly overruled; and that this is a suit on a probate bond, and could not properly be brought before a justice of the peace. The statute expressly gives jurisdiction to the County Court.
The record of the County Court shows that upon the appeal, costs were allowed and adjudged against the appellant. The evidence showed a breach of the condition of the bond by the non-payment of said judgment for costs. That record imports absolute verity so long as it remains a duly authenticated record of said court. It is fundamental and elementary that such record cannot be impeached, altered, or invalidated incidentally and collaterally, when it is adduced by the parties or their privies as evidence of an adjudication. The only resource that such parties or privies have, when any of them would avert the effect of such record, is some proper proceeding directly to invalidate or to correct the record for the alleged fault in it. The elements or material that were before the recording officer, and out of or on account of which he made up and authenticated the record, cannot be invoked, or made the subject of inquiry, as showing that the record is not what it should be, when such record is vouched as evidence of its contents for the purpose of having it operate upon the right in question. In this view there is no occasion for *28inspecting and considering the docket entries and the files, as bearing on the question of what was done by the County Court as to matter of costs of the appeal. The record showed that the County Court adjudged costs to the appellee — which costs not having been paid, there was thereby a breach of the condition of the bond. This is not the case of a record or of docket entries in a proceeding not yet consummated by final action of the court. It is an independent suit, in which a completed record constitutes an element in the cause of action. It is not one of those cases in which the court may assume to correct the record or docket entries of its proceedings without a distinct and independent proceeding for that purpose.
The agreement of the principal with the defendants Smith and Lamson, that he should procure Mr. Heath to sign said bond as surety, cannot avail said defendants in this action. The bond, when returned to the Probate Court, appeared to be a perfected bond, with nothing on its face or in any way appertaining to it indicating that it was not perfected, and in just the condition that all the signers designed it to be when returned and delivered to the Probate Court. It was a bond required by law for security and indemnity to the party against whom the appeal was taken, according to its terms and conditions. As such, the Probate Court received it from the principal, and was warranted in deeming it an honest, fully completed, and authentic bond as to all the parties to it, and in favor of all who should be entitled to the indemnity it purports to afford. To permit its validity, as against any of the makers of it, to be impeached on the score of the violated agreement between the principal and the said sureties, would encounter all the reasons upon which the cases cited of promissory notes have been decided. It would visit upon parties in no fault the consequences resulting from the faulty negligence of parties now seeking immunity therefrom. The cases are uniform in principle, and uniform in the application of the principle, and this case has no element or peculiarity that entitles it to be distinguished from the other cases of this category.
What took place between the principal and his sureties, the defendants, in the matter of the putting of property into their *29hands as security, and his representations to them, and what they understood and believed, as constituting the ground and reason on which they gave back to him said security, does not involve either the executor or the prosecutor in any such way as to affect them as by an estoppel against pursuing the defendants upon this bond in this action. Their course seems to have been the result of confidence reposed in the principal,_and of assumptions or inferences of their own which neitherpfj® executor or prosecutor gave occasion or ground for in any shot way or in any such sense as to create an estoppel upon the prosecutor from pursuing this bond.
Judgment reversed, and judgment for plaintiff for the amount of the costs shown by the record, with interest from the time of filing of said certificate of judgment in the Probate Court.